Voto disidente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 29 de marzo de 1979
Este caso ameritaba una pronta adjudicación sobre la premisa de la finalidad del arbitraje contractual. Dicha solu-ción a tenor de la Regla 50 se fortalece con la realidad reve-lada por examen de los autos de que el laudo no adolece de error de derecho por lo que no existe base para que la sala de instancia altere la decisión de los árbitros. Mas la acción de la mayoría en gesto fútil, devolviendo a instancia, prolonga la litigación y pospone innecesariamente la decisión final. No creo que haya equidad ni justicia en esta manera de resolver. Obliga a una parte que tiene dos veces razón: (1) en la finali-dad contractual del arbitraje; y (2) en los méritos adjudi-cados por el laudo, a continuar un litigio a manera de un segundo día en corte para el inconforme con el arbitraje al que se sometió de su libérrima voluntad, y hasta invita a un fra-caso de justicia si el juez de instancia encuentra “error de derecho” en el laudo.
Aun en derecho laboral, donde la susceptibilidad del arbi-traje a errores de derecho es de grado mayor que en el arbi-traje contractual, se ha sostenido y promulgado la siguiente doctrina: (1) la función del tribunal se limita a “determinar si la parte que acudió al arbitraje plantea una reclamación que de su faz está regulada por el contrato.” (United Steelworkers v. American Mfg. Co., 363 U.S. 564, 568 (1960)) ; (2) las dudas respecto al ámbito de la cláusula de arbitraje deben resolverse en favor del arbitraje. (United Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574 (1960)) ; (3) el laudo arbitral, aun cuando debe descansar en el pacto de las partes, debe ponerse en vigor por los tribunales aun *611cuando la interpretación del contrato en aquél difiera del cri-terio del tribunal o sea ambigua. (United Steelworkers v. Enterprise Wheel & Car Corp., 363 U.S. 593 (1960).) El Supremo de los Estados Unidos funda esta deferencia al arbitraje tanto en el historial legislativo como en el texto del estatuto. El resultado final de estos desarrollos nos ha traído a la decisión de la mayoría de conflictos entre el árbitro y las cortes en favor del arbitraje. The Developing Labor Law, Morris, Editor (1971), pág. 482.
Planteada la nulidad del laudo basada en la alegada con-sideración de prueba inadmisible en derecho por parte de los árbitros, el Tribunal Supremo de los Estados Unidos resolvió en Burchell v. Marsh, 17 How. 344 (1855), que los árbitros son jueces seleccionados libremente por las partes para de-cidir las controversias sometídales. Como método para transi-gir diferencias el arbitraje debe ser alentado por los tribu-nales y si el laudo está dentro de los límites de la sumisión, y contiene la decisión honrada de los árbitros luego de oír a las partes, no debe ser echado a un lado por el tribunal por meras diferencias de criterio en cuanto al resultado final sobre errores de hecho o derecho. Lo contrario sería considerar el arbitraje como el principio de la litigación en vez del final.
La revisión de un laudo de arbitraje convencional no debe proceder automáticamente por haber las partes pactado que el mismo se daría “conforme a derecho”. Tal práctica desnatu-ralizaría y derrotaría la eficacia del arbitraje como instru-mento preferente para la decisión de controversias. Confron-tada la sala de instancia en este caso con una moción sobre falta de jurisdicción, el tribunal debe hacer lo que hemos hecho en revisión: evaluar la sustancialidad del alegado “error de derecho” y únicamente de estar convencido de que existe cuestión justiciable, asumir jurisdicción y entrar en los méritos de la controversia. Si dicha evaluación previa sólo demuestra que la parte perdidosa en el laudo lo que pretende es relitigar en foro judicial lo que ya fue adjudicado en el *612foro de arbitraje, procede acoger la moción declinatoria y de-clararse sin jurisdicción.
Hacer depender la revisión judicial del laudo de que éste se emita dentro de un convenio de sumisión que dispone pro-cedimientos “conforme a derecho”, es un artificio. Todo arbi-traje contractual debe sujetarse a derecho y de haber un seña-lado perjuicio o lesión a una parte en la conducción irregular de los procedimientos no creo que pueda cerrarse el foro judicial porque no se insertó la frase mágica. A estas alturas no vamos a encerrar la justicia en fórmulas de farmacia. Los resultados contrarios a ley, moral u orden público no pueden subsistir en ningún área de nuestro derecho positivo. Nues-tra propia Ley de Arbitraje provee sobre el particular facul-tando al tribunal a revocar el laudo cuando los árbitros . . incurrieren en cualquier error que perjudique los dere-chos de cualquiera de las partes.” 32 L.P.R.A. sec. 3222 (c). (Énfasis nuestro.)
La previa determinación de cuestión sustancial digna de revisión judicial, y no el automatismo de unas palabras, es lo que debe dirigir la discreción judicial en la decisión de asu-mir o no jurisdicción para conocer de la controversia ya adju-dicada por el árbitro. Considero que cualquier precedente en contrario a esta solución, por su evidente fragilidad en lo que respecta al arbitraje contractual, no debe obligarnos.